— Order unanimously reversed on the law without costs and defendant Berman’s *943motion granted with prejudice. Memorandum: In this medical malpractice action, the motion of defendant Berman for summary judgment dismissing the action against him was denied. Plaintiffs have not submitted a brief on appeal. In a letter submitted by plaintiffs’ counsel, we are told that plaintiffs “do not actively oppose the relief sought” by defendant Berman. The letter further recites that plaintiffs seek to discontinue the action as against defendant Berman. With the case in that posture, there is no need to address the merits of the appeal. (Appeal from order of Supreme Court, Jefferson County, Inglehart, J. — summary judgment.) Present — Dillon, P. J., Callahan, Boomer, Balio and Lawton, JJ.